  Case: 4:19-cv-03205-JAR Doc. #: 10 Filed: 07/20/20 Page: 1 of 4 PageID #: 43




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


STEVEN RAY,                                       )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19-cv-03205-JAR
                                                  )
US BANK NA, et al,                                )
                                                  )
            Defendants.                           )
                                                  )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant ProCollect, Inc.’s Motion to Dismiss or, in

the alternative, for More Definite Statement. (Doc. 4.) After the time to respond had passed, the

Court ordered Plaintiff Steven Ray to show cause why the motion should not be granted. (Doc.

6.) Plaintiff’s counsel responded that the delay was due to an administrative oversight caused by

his heavy and complex case load, and contemporaneously filed Plaintiff’s opposition to the motion

to dismiss. (Docs. 7, 8.)

       Ordinarily, an attorney’s “mere carelessness and negligence” is not sufficient to excuse the

failure to respond to a dispositive motion. See Fed. Enterprises v. Frank Allbritten Motors, 16

F.R.D. 109, 112 (W.D. Mo. 1954) (discussing sufficient bases for relief from judgement under

Rule 60(b)). The Court concludes, however, that ProCollect will not be prejudiced by allowing

Plaintiff to respond out of time, given the specific circumstances present in this case. Accordingly,

the Court will grant Plaintiff leave to file out of time and will consider his response in opposition

to ProCollect’s motion.

                                           Background

                                                      1
  Case: 4:19-cv-03205-JAR Doc. #: 10 Filed: 07/20/20 Page: 2 of 4 PageID #: 44




       Plaintiff alleges that Defendants are debt collectors that repeatedly contacted using

practices and methods prohibited by the Fair Debt Collections Practices Act (“FDCPA”), 15

U.S.C. § 1692a(5). (Doc. 1.) Specifically, Plaintiff alleges that Defendants: contacted him “with

such frequency as can reasonably be expected to abuse or harass,” “after [they] knew Plaintiff was

represented by counsel” and “after being notified to no longer call Plaintiff through any means”

Count I); caused Plaintiff’s cellular telephone(s) to ring repeatedly or continuously after it knew

that they did not have consent to contact Plaintiff via cellular telephone,” “with the purpose of

annoying, abusing, or harassing Plaintiff” (Count II); and “used an automatic telephone dialing

system or an artificial or prerecorded voice . . . to make telephone calls to Plaintiff’s cellular

telephone(s)” (Count III). (Id. at ¶¶ 31-44.)

       ProCollect moves to dismiss Plaintiff’s claims against it, arguing that “Plaintiff fails to

plead with the particularity required to make the claims plausible.” (Doc. 4 at 2.) It asserts that

Plaintiff’s complaint offers nothing more than “labels and conclusions or a formulaic recitation of

the elements of a cause of action” based on “naked assertions devoid of further factual

enhancement.” (Id., quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)).) It argues that

Plaintiff’s complaint is so conclusory that it lacks sufficient factual or legal based to support his

claims and therefore must be dismissed. (Id. at 5.) At the very least, ProCollect asserts, Plaintiff

should be required to file a more comprehensive complaint. (Id.)

       Plaintiff responds that his complaint is adequate to meet the low standard of Federal Rule

of Civil Procedure 8, which requires only that the complaint gives the opposing party “fair notice

of the nature and basis or grounds for a claim, and a general indication of the type of litigation

involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting

Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)); (Doc. 8).



                                                     2
  Case: 4:19-cv-03205-JAR Doc. #: 10 Filed: 07/20/20 Page: 3 of 4 PageID #: 45




                                           Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (alteration in original) (citations

omitted). “When ruling on a motion to dismiss [under Rule 12(b)(6)], the district court must accept

the allegations contained in the complaint as true and all reasonable inferences from the complaint

must be drawn in favor of the nonmoving party.” Young v. City of St. Charles, 244 F.3d 623, 627

(8th Cir. 2001).

                                              Discussion

        The Court will deny ProCollect’s request to dismiss the case but will order Plaintiff to file

a more definite statement. Plaintiff’s complaint is a collection of conclusory legal assertions. The

few facts he does include lack detail. As ProCollect notes, Plaintiff fails to provide a factual basis

for his assertion that he had revoked consent to contact him or that he had communicated counsel’s

representation to ProCollect. (See Doc. 1 at ¶¶ 4-30.) He fails to provide evidence to support his

allegations that “Defendants knowingly and/or willfully” violated the FDCPA.                 While the

requirements of Rule 8 are minimal, Plaintiff’s complaint does not say enough to give ProCollect

“fair notice of what the plaintiff's claim is and the grounds upon which it rests.” Tellabs, Inc. v.



                                                       3
  Case: 4:19-cv-03205-JAR Doc. #: 10 Filed: 07/20/20 Page: 4 of 4 PageID #: 46




Makor Issues & Rights, Ltd., 551 U.S. 308, 319 (2007) (citation omitted). That said, the Court

concludes that dismissing the complaint would be unduly harsh under the circumstances of this

case and because ProCollect has not suffered prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant ProCollect, Inc.’s Motion to Dismiss or, in

the alternative, for More Definite Statement (Doc. 4), is GRANTED in part.

       IT IS FURTHER ORDERED that Plaintiff shall file a more definite statement within

fourteen (14) days of the date of this order.

       Dated this 20th Day of July, 2020.




                                                                           JOHN A. ROSS
                                                          UNITED STATES DISTRICT JUDGE




                                                   4
